Name: Commission Regulation (EEC) No 3202/80 of 10 December 1980 amending Regulation (EEC) No 2104/75 in respect of certain special detailed rules for implementing the system of import licences for products processed from fruit and vegetables as a result of the accession of Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 12 . 80 Official Journal of the European Communities No L 333/ 17 COMMISSION REGULATION (EEC) No 3202/80 of 10 December 1980 amending Regulation (EEC) No 2104/75 in respect of certain special detailed rules for implementing the system of import licences for products processed from fruit and vegetables as a result of the accession of Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , and in particular Article 146 thereof, Whereas , pursuant to Article 22 of the Act of Accession , the adaptations to the instruments listed in Annex II to the said Act are to be drawn up in conformity with the guidelines set out in that Annex, HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to the second subparagraph of Article 13 ( 1 ) of Regulation (EEC) No 21 04/75 ( ] ) : 'Ã ¬Ã ½Ã ¿Ã Ã ® ÃÃ Ã ºÃ ½Ã ¿Ã Ã ·Ã Ã ¿*; 0,03 '. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1980 . For the Commission Finn GUNDELACH Vice-President (') Of No L 214, 2 . 8 . 1975 , p. 20 .